MEMORANDUM DECISION
                                                                   Aug 04 2015, 9:44 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Suzy St. John                                            Gregory F. Zoeller
Marion County Public Defender                            Attorney General of Indiana
Appellate Division
Indianapolis, Indiana                                    J.T. Whitehead
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Kobe Blake,                                              August 4, 2015
Appellant-Defendant,                                     Court of Appeals Cause No.
                                                         49A04-1412-CR-572
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Linda E. Brown,
Appellee-Plaintiff                                       Judge
                                                         The Honorable Marshelle D.
                                                         Broadwell, Commissioner
                                                         Trial Court Cause No. 49G10-
                                                         1409-CM-43539



Bradford, Judge.



                                    Case Summary
Court of Appeals of Indiana | Memorandum Opinion 49A04-1412-CR-572 | August 4, 2015       Page 1 of 5
[1]   On September 9, 2014, Appellant-Defendant Kobe Blake was arrested after he

      was alleged to have resisted law enforcement. Three days later, Appellee-

      Plaintiff the State of Indiana (the “State”) charged Blake with Class A

      misdemeanor resisting law enforcement by flight. Blake was found guilty of the

      Class A misdemeanor charge following a bench trial.


[2]   On appeal, Blake contends that the evidence is insufficient to sustain his

      conviction. The State concedes that under the reasoning employed by the

      Indiana Supreme court in Gaddie v. State, 10 N.E.3d 1249 (Ind. 2014), the

      evidence presented to the trial court is insufficient to sustain Blake’s conviction.

      In light of the State’s concession, we reverse Blake’s conviction for Class A

      misdemeanor resisting law enforcement by flight.



                            Facts and Procedural History
[3]   On September 9, 2014, Officer Adrienne Aurs of the Indianapolis Metropolitan

      Police Department (“IMPD”) was dispatched to the intersection of Tibbs and

      North Streets in Haughville. According to dispatch, an anonymous caller had

      reported a disturbance at the intersection with a suspicious black male standing

      at the northwest corner of the intersection yelling at someone on his cellular

      phone. The anonymous caller indicated that the suspicious individual had

      claimed to be running from the police and to have had narcotics on him. The

      anonymous caller indicated that the suspicious individual was wearing all

      black.



      Court of Appeals of Indiana | Memorandum Opinion 49A04-1412-CR-572 | August 4, 2015   Page 2 of 5
[4]   When Officer Aurs arrived at the intersection, he saw Blake was standing on

      the northwest corner of Tibbs and North Streets in Haughville, talking on his

      cellular phone. Blake was wearing a black shirt with a red collar, blue jeans

      with holes in them, red shorts under the jeans, a black belt, and a red bandana.

      Blake also had a black pick in his hair.


[5]   Officer Aurs approached Blake. Blake answered Officer Aurs’s initial questions

      and took a pocket knife out of his pocket at Officer Aurs request. Blake reached

      into his pockets to retrieve identification after being asked by Officer Aurs for

      identification. Officer Aurs then told Blake not to reach into his pockets but to

      keep his hands where Officer Aurs could see them.


[6]   Not knowing whether Blake was armed and out of concern for officer safety,

      Officer Aurs attempted to place Blake in handcuffs. Blake pulled away from

      Officer Aurs and ran away. Officer Aurs yelled at Blake to stop, gave chase,

      and deployed his taser. After tasing Blake, Officer Aurs handcuffed him and

      arrested him for resisting law enforcement.


[7]   On September 12, 2014, the State charged Blake with Class A misdemeanor

      resisting law enforcement by flight. The trial court found Blake guilty following

      a bench trial. The trial court subsequently sentenced Blake to a term of 180

      days executed in the Marion County Jail. One day after sentencing Blake, the

      trial court issued a sua sponte order reducing Blake’s sentence to time served.

      Blake now appeals his conviction.




      Court of Appeals of Indiana | Memorandum Opinion 49A04-1412-CR-572 | August 4, 2015   Page 3 of 5
                                Discussion and Decision
[8]   Blake contends that the evidence is insufficient to sustain his conviction for

      Class A misdemeanor resisting law enforcement by flight.

               When reviewing the sufficiency of the evidence to support a
               conviction, appellate courts must consider only the probative evidence
               and reasonable inferences supporting the verdict. It is the fact-finder’s
               role, not that of appellate courts, to assess witness credibility and
               weigh the evidence to determine whether it is sufficient to support a
               conviction. To preserve this structure, when appellate courts are
               confronted with conflicting evidence, they must consider it most
               favorably to the trial court’s ruling. Appellate courts affirm the
               conviction unless no reasonable fact-finder could find the elements of
               the crime proven beyond a reasonable doubt. It is therefore not
               necessary that the evidence overcome every reasonable hypothesis of
               innocence. The evidence is sufficient if an inference may reasonably
               be drawn from it to support the verdict.


      Drane v. State, 867 N.E.2d 144, 146-47 (Ind. 2007) (citations, emphasis, and

      quotations omitted). “In essence, we assess only whether the verdict could be

      reached based on reasonable inferences that may be drawn from the evidence

      presented.” Baker v. State, 968 N.E.2d 227, 229 (Ind. 2012) (emphasis in

      original). Upon review, appellate courts do not reweigh the evidence or assess

      the credibility of the witnesses. Stewart v. State, 768 N.E.2d 433, 435 (Ind.

      2002).


[9]   In order to prove that Blake committed the offense of Class A misdemeanor

      resisting law enforcement by fleeing, the State was required to prove that Blake

      (1) knowingly or intentionally (2) fled from Officer Aurs after Officer Aurs had

      “by visible or audible means … identified himself … and ordered [Blake] to

      Court of Appeals of Indiana | Memorandum Opinion 49A04-1412-CR-572 | August 4, 2015   Page 4 of 5
       stop.” Ind. Code § 35-44.1-3-1. In Gaddie, the Indiana Supreme Court held

       that in order to interpret Indiana Code section 35-44.1-3-1(a)(3) as

       constitutional,

               the statutory element “after the officer has ... ordered the person to
               stop” must be understood to require that such order to stop rest on
               probable cause or reasonable suspicion, that is, specific, articulable
               facts that would lead the officer to reasonably suspect that criminal
               activity is afoot. Absent proof that an officer’s order to stop meets
               such requirements, the evidence will be insufficient to establish the
               offense of Resisting Law Enforcement by fleeing.


       10 N.E.3d at 1255 (footnote omitted).


[10]   The State concedes in the instant matter that the record is devoid of any

       specific, articulable facts that would have led Officer Aurs to reasonably suspect

       that criminal activity was afoot. As such, the State concedes that the evidence

       presented before the trial court is insufficient to establish the offense of resisting

       law enforcement by fleeing. In light of the State’s concession of the issue on

       appeal, we conclude that the evidence is insufficient to sustain Blake’s

       conviction for Class A misdemeanor resisting law enforcement by fleeing.

       Accordingly, we reverse Blake’s conviction.


[11]   The judgment of the trial court is reversed.


       May, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Opinion 49A04-1412-CR-572 | August 4, 2015   Page 5 of 5